On Application for Rehearing.
PER CURIAM.
[4] The record in this case has -been sent up from the civil district court since our decree was handed down. It discloses an error in the statement of the case, as made from the return of the respondent judge, in this respect: When the original motion to dismiss the suit was called for trial, counsel for plaintiff announced that he had abandoned the bond for costs and had already filed a new bond with another surety. This amendment in the statement of the case does not warrant our granting a rehearing. The abandonment of the original bond for costs was not an acknowledgment that the surety was not competent. The purpose might have been, and very likely was, to avoid further argument and delay and at the same time give defendants all that they were entitled to; that is, a valid and sufficient bond for costs. Under these clicumstances, the civil district court ruled correctly in refusing to dismiss the suit merely because the second bond for costs was not filed within the two days-mentioned in section 3 of Act 112 of 1916. Rehearing denied.